Citation Nr: 1725368	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  09-41 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for migraine headaches (MH), as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to May 1976 and from May 1977 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's PTSD aggravated her MH.


CONCLUSION OF LAW

The criteria for service connection for MH, as secondary to service- connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary Service Connection 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).


Analysis

The Veteran claims secondary service connection for MH.  

The Veteran has MH, and VA has service connected her PTSD, which it has rated as 100 percent disabling.  Therefore, the first and second prongs of a secondary service connection claim are met.  This appeal turns on the third prong of a secondary service connection claim - medical nexus. 

As to the third prong, 38 C.F.R. § 3.310 provides that service connection is warranted if a service-connected disability caused or aggravated the claimed disability.  Thus, causation and aggravation serve as independent bases upon which VA may grant service connection.  

For causation, a VA examiner in May 2013 found that the MH preexisted service.  However, in May 2016, the Board found the evidence legally precluded this finding, so it remanded for another VA examination.  In January 2017, the examiner found that "hormonal changes" caused the MH.  

For aggravation, the examiner in May 2013 did not opine.  In January 2017, the examiner opined that the PTSD did not aggravate the MH because a VA examiner who examined the Veteran for her PTSD in February 2013 did not include headaches as a symptom of her PTSD in the PTSD examination report.  This examiner, who also offered the causation opinion above, failed to address a) the Veteran's reported symptoms in her May 2013 MH examination, and b) the treatment notes of the VA neurologist, Dr. X.F., who diagnosed the Veteran with MH in 2008.

During the May 2013 examination, the Veteran reported that "when she was previously being seen in group [therapy for her PTSD] here, the headaches would increase."  She also stated that "if she wakes up with a nightmare she will occasionally have a headache with that."  Dr. X.F. seemingly confirmed the Veteran's sentiments when he opined that "life stress" had "exacerbate[d]" her MH.  Given the severity of the Veteran's PTSD - which the examiner in January 2017 noted to include "upsetting dreams or nightmares about the traumatic event" - the Board finds that the Veteran's PTSD has aggravated her MH.  This satisfies the third prong of the secondary service connection claim.

All three prongs of a secondary service connection claim are met, so the Board will grant the appeal.


ORDER

Entitlement to service connection for MH, as secondary to service-connected PTSD, is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


